The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    September 25, 2014

                                    No. 04-14-00652-CR

                                 Emilio Rene MARTINEZ,
                                         Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 229th Judicial District Court, Duval County, Texas
                                Trial Court No. 13-CRD-90
                        Honorable Ana Lisa Garza, Judge Presiding


                                      ORDER
        The District Clerk’s Request for Exemption from E-Filing Rules is hereby DENIED as
moot.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court